Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

MARIBEL VELASQUEZ §
Plaintiff, §

§ | CIVIL ACTION NO. 7:18-CV-354
Vs. §

§ JURY REQUESTED
THE CITY OF EDINBURG, RICHARD §
MOLINA, DAVID TORRES, JORGE §
SALINAS and GILBERT ENRIQUEZ §
Defendants. §

PLAINTIFF’S FIRST AMENDED ORIGINAL COMPLAINT
NOW COMES MARIBEL VELASQUEZ, Plaintiff, complaining of THE CITY OF
EDINBURG, and RICHARD MOLINA, DAVID TORRES, JORGE SALINAS, and GILBERT
ENRIQUEZ, individually and in their official capacity as council members of the City of Edinburg,
and in support thereof would show the following:

I.
NATURE OF ACTION

1.1 This is an action under the United States Constitution for violation of Plaintiffs
rights under the First and Fourteenth Amendments.

1.2 Specifically, while acting under color of law, Defendants took adverse employment
actions against Plaintiff's employment in violation of her due process rights and protected first

amendment rights.

Il.
JURISDITION AND VENUE

2,1 Jurisdiction of this Court is invoked pursuant to 28 USC Sections 451, 1331,
1337, 1443, 1345, 1441 and 42 USC 1983. In addition, this Court has supplemented jurisdiction

under 28 USC 1367 over Plaintiffs factually identical claims arising under State law.
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 2 of 12

2.2 The employment practices to be alleged and unlawful were and are currently being
committed within the Jurisdiction of the United States District Court for the Southern District of
Texas, McAllen Division.

Il.
PARTIES

3.1 Plaintiff, MARIBEL VELASQUEZ is an individual person subject to the
jurisdiction of the United States or a citizen thereof, residing within Hidalgo County, Texas, and
within the jurisdiction of the United States District Court for the Southern District of Texas,
McAllen, Division.

3.2. Defendant, THE CITY OF EDINBURG, is a municipality in the state of Texas
located entirely in Hidalgo County. THE CITY OF EDINBURG was served with citation on
November 20, 2018 and has answered. Defendant may be served through its attorney of record Mr. J.
Armold Aguilar of AGUILAR & ZABARTE, L.L.C., 990 Marine Drive, Brownsville, Texas
78520.

3.3 Defendant, RICHARD MOLINA is being sued in individual and official capacity as
the Mayor of the City of Edinburg. RICAHRD MOLINA was served with citation on November 20,
2018 and has answered. Defendant may be served through his attorney of record Mr. J. Arnold
Aguilar of AGUILAR & ZABARTE, L.L.C., 990 Marine Drive, Brownsville, Texas 78520.

3.4 Defendant, DAVID TORRES is being sued in individual and official capacity as a
council member of the City of Edinburg. DAVID TORRES was served with citation on November
20, 2018 and has answered. Defendant may be served through his attorney of record Mr. J. Arnold

Aguilar of AGUILAR & ZABARTE, L.L.C., 990 Marine Drive, Brownsville, Texas 78520.
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 3 of 12

3.5 Defendant, JORGE SALINAS is being sued in individual and official capacity as a
council member of the City of Edinburg. JORDGE SALINAS was served with citation on November
20, 2018 and has answered. Defendant may be served through his attorney of record Mr. J. Arnold
Aguilar of AGUILAR & ZABARTE, L.L.C., 990 Marine Drive, Brownsville, Texas 78520.

3.6 Defendant, GILBERT ENRIQUEZ is being sued in individual and official capacity
as a council member of the City of Edinburg. GILBERT ENRIQUEZ was served with citation on
November 20, 2018 and has answered. Defendant may be served through his attorney of record Mr.
J. Arnold Aguilar of AGUILAR & ZABARTE, L.L.C., 990 Marine Drive, Brownsville, Texas
78520.

IV.
FACTUAL ALLEGATIONS

4.1 Plaintiff Maribel Velasquez was first employed by the City of Edinburg, Texas as a
Clerk/Typist, in 1996. In 1999, Ms. Velasquez was promoted to the position of Assistant Court
Clerk until 2001 when she was promoted to the position of Senior Secretary. In 2002, Ms.
Velasquez was appointed by a majority of the City Council to the position of Municipal Court Clerk
for the City of Edinburg.

4.2 Pursuant to Article III, Sec. 2 of the Code of Ordinances of the City of Edinburg,
Texas, the Court Clerk is appointed by the City Council for a term not exceeding three years.
Maribel Velasquez served as the Court Clerk for the Edinburg Municipal Court for sixteen years
until her termination in March of 2018.

4.3. As an employee of the City of Edinburg, the Plaintiff performed her duties with
dedication, loyalty and hard work. Plaintiff received performance appraisals with very high ratings

ona yearly basis. Prior to the Defendants gaining control of the Edinburg City Council, Plaintiffhad
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 4 of 12

never had any adverse employment action taken against her nor was she ever written up for job
related improper conduct.

4.4 Throughout her employment with the City of Edinburg, Ms. Velasquez worked
closely with and under the direction of the elected Municipal Judge for the City of Edinburg, Texas,
Terry Palacios. Terry Palacios is a member of a very well-known family and political force in the
City of Edinburg. It is common knowledge that Terry Palacios and his family are political rivals of
the individual defendants named herein. Defendant, Richard Molina, has issued public statements
admitting that Terry Palacios is “on the opposite side”.

4.5 On or about August 19, 2015, after her re-appointment by the City Council to the
position of Court Clerk, then council member, Richard Molina, contacted Ms. Velasquez and sought
a declaration of political loyalty from her. Specifically, Mr. Molina asked Ms. Velasquez, in person,
whether she would be “loyal” to him. Believing the request to be inappropriate, Ms. Velasquez
responded that her loyalty was to the City of Edinburg and its constituents.

4.6 InNovember of 2017, the Edinburg City Council conducted elections which resulted
in the seating of a new political majority which is made up of each of the individual defendants,
hereinafter referred to as the “Molina Faction”. During the election campaign, the council members
who were subsequently elected and those current board members with whom they were aligned made
numerous statements regarding their intent to reward their political supporters with jobs and
terminate, demote and reassign employees they perceived as not supporting their faction. This
scheme of political patronage was devised by the individual defendants in order to garner support for
the upcoming election. The Plaintiff{ Maribel Velasquez, became aware that she was being
specifically targeted for termination from members of the community with knowledge of the

Defendants scheme to terminate employees they believed supported their political rivals, and reward
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 5 of 12

those who were related to them and/or supported their faction. The allegations pertaining to the
Defendants scheme as described above was generally known in the community and was further made
public through various social media outlets.

4.7 Upon being sworn in, the new political majority (the “Molina Faction”) comprised of
Defendants Richard Molina, David Torres, Jorge Salinas, and Gilbert Enriquez, set about on their
campaign to reward those who were related to the new board majority and those who had openly
supported their faction. They also set about on their plan to retaliate against those employees who
had not supported their faction. Consistent with the allegations which prevailed during the
campaign, in addition to the Plaintiff, other individuals who were known to have been targeted by the
Molina Faction were terminated and replaced with political supporters of the new Majority. Without
the participation of each of the individual defendants named herein, the defendants would not have
been able to accomplish their plan to terminate those employees they believed did not support their
political faction, and reward those who did. ©

4.8 On or about March 16, 2018, a Notice of a Special Meeting of the City Council for
the City of Edinburg was posted wherein notice was issued that on March 20, 2018, the City would
be considering an appointment to the position of Court Clerk. Prior to posting, the plaintiff was not
given notice that the City Council was considering an appointment of another to her position.

4.9 | OnMarch 20, 2018, each of the individual defendants, which constitute the majority
of the members of the City Council for the City of Edinburg, Texas, each voted to remove Maribel
Velasquez and appoint Celine Pardo to the position of Edinburg Municipal Court Clerk. Celine
Pardo was a known political supporter of the Molina Faction. Furthermore, based on information
and belief, prior to her appointment as the Court Clerk, Celine Pardo was employed by Defendant,

David Torres’ brother.
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 6 of 12

4.10 All the adverse retaliatory employment action taken against the Plaintiff was taken by
the individual members of the Molina faction. Each of the individual defendants were personally
involved in the retaliation against the Plaintiff when they each voted to terminate her employment
and replace her with one of their political supporters. Each of the individual defendants were
personally involved in the retaliation against the Plaintiff by virtue of their participation in and
association with each other in the Molina faction. Without the vote of each individual defendant, the
Molina Faction would not have been able accomplish its plan to terminate the Plaintiff and replace
her with a political supporter of their faction.

4.11 The Plaintiff in this lawsuit was not an employee who had direct dealings with the
Edinburg City Council or might fall into the category of an employee who, because of their
relationship to the City Council would not have First Amendment Rights as defined by the Sth
Circuit Court of Appeals in Kinsey v. Salado ISD, 950 F2d 988 (Sth Cir.1992). Additionally, the
Plaintiff's exercise or in this case the restraint of her right to freedom of speech and association in
this case did not conflict with her role as an employee.

V.
42 U.S.C. SECTION 1983

Be Section 1983 of Title 42 of U.S.C. provides that an individual may seek redress, by
way of damages, against any person or persons who, under color of any law, statute, ordinance,
regulation, or custom, knowingly subjects such individual to the deprivation of any rights, privileges,
or immunities, secured or protected by the U.S. Constitution or laws of the United States. The
Plaintiff was subjected to the deprivation of their Constitutional rights as set forth below.

VI.
DENIAL OF DUE PROCESS

6.1 Paragraphs 4.1 through 4.11 are incorporated herein by reference. Plaintiff,
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 7 of 12

MARIBEL VELASQUEZ had a constitutionally protected property interests by virtue of her
employment with the City of Edinburg at the time that adverse action was taken against them. The
termination of the Plaintiff, without being given any prior notice or reasons and an opportunity to be
heard, is a violation of Plaintiff's right to due process and due course of law. Additionally, she was
deprived of her liberty and property interests without adequate procedural and substantive protection
prior to the unlawful taking of her employment. The termination of the Plaintiffis in violation of the
liberty and the property interests of the Plaintiff which is guaranteed under the Constitution of the
State of Texas and the Fourteenth Amendment of the United States Constitution as protected under
42 U.S.C. Section 1983. This denial of due process has caused current and future financial loss job
security past and future loss of reputation, and severe emotional distress to the Plaintiff which
continues and is ongoing.

6.2 Paragraphs 4.1 to 4.11 are incorporated herein by reference. The Plaintiff has a
protected liberty interest under the 14'" Amendment to not be terminated for unconstitutional
reasons. And therefore, on this basis, the Plaintiff may seek redress pursuant to 42 U.S.C. 1983.

VIL.
VIOLATION OF FIRST AMENDMENT RIGHTS

7.1 Paragraphs 4.1 through 4.11 are incorporated herein by reference. The Plaintiff's
political activity and right of association is protected under the First Amendment of the Constitution
of the United States, and the defendants, jointly and severally, violated the law by firing her because
she would not declare loyalty to the Molina Faction and to make room for a political supporter. The
Plaintiff restrained her speech on matters of politics and participated or refrained from participating
in political activities away from the job setting which are directly related to her right to freedom of

association. Defendants denied Plaintiff's rights of freedom of speech and association under the
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 8 of 12

First and Fourteenth Amendment to the United States Constitution by retaliating against her for
exercising her protected speech and right to political association. Because the actions causing harm
to Plaintiff were taken by the City of Edinburg City Council, such acts of retaliation against the
Plaintiff for her exercise of her First Amendment Rights formed an official policy of the City of
Edinburg, rendering the city liable to Plaintiff for her actual damages under 42 U.S.C. Section 1983.

VII.
INDIVIDUAL LIABILITY

8.1 Paragraphs 4.1 through 4.11 are incorporated by reference. Defendants Richard
Molina, David Torres, Jorge Salinas, and Gilbert Enriquez have acted outside the proper course and
scope of their official duties as members of the Edinburg City Council, in that their individual
actions were wholly outside board policy, state regulations, and state and federal laws. As evidenced
by each of their individual votes to terminate the Plaintiffs employment and replace her with one of
their political supporters, the individual defendants, City Council Members, conspired to retaliate
and terminate the Plaintiff in violation of her First Amendment rights.

IX.
ACTUAL DAMAGES

9.1 By reason of the above actions alleged in paragraphs 4.1 through 4.11, Plaintiff has
been damaged in an amount beyond the minimum jurisdictional level of this court, for which

Defendants are jointly and severally liable.

X.
COMPENTSATORY DAMAGES

10.1 Pursuant to the federal statutes cited above, the Plaintiffs are entitled to compensatory
damages.

XI.
EXEMPLARY DAMAGES
Case 7:18-cv-00354 Document 17 Filed on 03/07/19 in TXSD Page 9 of 12

11.1. The Plaintiff was terminated because she exercised her 18' Amendment right to
support the candidate of her choice or because she did not openly support the correct candidates or
was simply terminated from her employment to make room for the political patronage of the new
faction’s campaign supporters or relatives. Accordingly, Plaintiff is entitled to recover from
Defendants, Richard Molina, David Torres, Jorge Salinas, and Gilbert Enriquez, the individual
defendants, in addition to compensatory damages, an award of exemplary damages in an amount
being necessary to deter the Defendants from repeating such wrongful acts in the future.

11.2 The foregoing acts of the Defendants, Richard Molina, David Torres, Jorge Salinas,
and Gilbert Enriquez each sued individually were willful, humiliating and insulting to Plaintiff and
showed a conscious disregard for the rights of the Plaintiff. Their conduct in particular is typical of
the culture which pervades the Edinburg community. Plaintiffis accordingly entitled to recover from
each of the individual Defendants, in addition to compensatory damages, an award of exemplary
damages in the amount necessary to deter the Defendants from repeating such wrongful acts in the
future.

XI.
ATTORNEY FEES

12.1 Pursuant to the federal statutes under which Plaintiff sues, Plaintiffhas been forced to
retain the undersigned attorneys to prosecute this claim on her behalf, and she is entitled to recover
necessary and reasonable attorney’s fees, costs of litigation, together with such additional attorney’s
fees as may be awarded by the Court and, in the event of an appeal, to the Fifth Circuit Court of
Appeals and the United State Supreme Court, and costs of Court.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and for a trial by jury. Upon trial, Plaintiff prays for an award against
Case 7:18-cv-00354 Document17 Filed on 03/07/19 in TXSD Page 10 of 12

Defendants for actual damages in excess of the minimum jurisdictional limits of this Court, together

with exemplary damages, reasonable attorneys’ fees, costs of court, pre-judgment and post-judgment

interest, and entry of declaratory relief and an injunction barring Defendants from interfering with

Plaintiffs job security and such other and further relief to which Plaintiff may be entitled.
Respectfully submitted,

FLORES & TORRES, LLP

By:/s/ David L. Flores

David L. Flores

Texas Bar No. 24040909

Federal Bar No. 37348

Email: davidf@floresandtorresllp.com
Tony Torres

Texas Bar No. 24051438

Federal Bar No. 665023

Email: tonyt@floresandtorresllp.com

118 E. Cano

Edinburg, Texas 78539

Tel. (956) 287-9191

Fax. (956) 287-9190

Email: maryg@floresandtorresllp.com (Assistant)
Attorney for Plaintiff Maribel Velasquez

 

 
Case 7:18-cv-00354 Document17 Filed on 03/07/19 in TXSD Page 11 of 12

 

CERTIFICATE OF SERVICE

 

This is to certify that on March 07, 2019, a true and correct copy of the above and foregoing
document was forwarded via e-mail through Electronic Case Filing System, to all counsel of record:

Via Electronic Notice

Mr. J. Arnold Aguilar

Attorney in Charge

State Bar No. 00936270

Federal Id. No. 6822

Email: arnold@agilarzabartellc.com
Mr. Francisco J. Zabarte

Of Counsel

State Bar No. 22235300

Federal Id. No. 10747

AGUILAR & ZABARTE, L.L.C.
990 Marine Drive

Brownsville, Texas 78520
Telephone: (956) 504-1100
Facsimile: (956) 504-1408

By: _/s/ David L. Flores
David L. Flores
Case 7:18-cv-00354 Document17 Filed on 03/07/19 in TXSD Page 12 of 12

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

MARIBEL VELASQUEZ §
Plaintiff, §

§
Vs. §

§ CIVIL ACTION NO. 7:18-CV-354
THE CITY OF EDINBURG, RICHARD §
MOLINA, DAVID TORRES, JORGE §
SALINAS and GILBERT ENRIQUEZ §
Defendants. §

AFFIDAVIT IN SUPPORT OF
PLAINTIFF’S FIRST AMENDED ORIGINAL COMPLAINT

BEFORE ME, the undersigned authority, personally appeared MARIBEL VELASQUEZ,
who being duly sworn, deposed as follows:
"My name is MARIBEL VELASQUEZ. Iam the Plaintiff. Iam at least 18 years of age and

of sound mind. I am personally acquainted with the facts alleged herein.

NAV

 

MARIBEL VELASQUEZ
SUBSCRIBED AND SWORN TO BEFORE ME on this 7’ ~~ __ day of
rch. , 2019, by MARIBEL VELASQUEZ.,

 

 

J LAL

im, MARIA QUINTANILLA .
% exa
Notary Ruble ee Notary Public, State of Texas

My Commission Expires
June 08, 20 oa _

 

 

 

 

 
